Title: From George Washington to Lieutenant Colonel Joseph Reed, 10 February 1776
From: Washington, George
To: Reed, Joseph



My dear Sir
Cambridge Feby 10th 1776.

Your obliging favours of the 28th Ulto & 1st Instt are now before me, & claim my particular thanks for the polite attention you pay to my wishes, in an early, & regular Communication of what is passing in your Quarter.
If my dear Sir, you conceive that I took any thing wrong, or amiss, that was conveyed in any of your former Letters you are really mistaken—I only meant to convince you, that nothing would give me more real satisfaction than to know the Sentiments which are entertaind of me by the Publick, whether they be favourable, or otherwise—and, urged as a reason that the Man who wished to steer clear of Shelves & Rocks must know where they lay—I know—but to declare it unless to a friend, may be an argument of vanity—the Integrety of my own Heart—I know the unhappy predicament I stand in. I know, that much is expected of me—I know that without Men, without Arms, without Ammunition, without any thing fit for the accomodation of a Soldier that little is to be done—and, which is

mortifying; I know, that I cannot stand justified to the World without exposing my own Weakness & injuring the cause by declaring my wants, which I am determined not to do further than unavoidable necessity brings every Man acquainted with them—If under these disadvantages I am able to keep above Water (as it were) in the esteem of Mankind I shall feel myself happy; but, if from the unknown, peculiarity of my Circumstances, I suffer in the opinion of the World I shall not think you take the freedom of a friend if you conceal the reflections that may be cast upon my conduct. My own Situation feels so irksome to me at times, that, if I did not consult the publick good more than my own tranquility I should long e’re this have put every thing to the cast of a Dye—So far from my having an Army of 20,000 Men well Armd &ca I have been here with less than one half of it, including Sick, furloughd, & on Command, and those neither Arm’d or Cloathed, as they should be. In short my Situation has been such that I have been obligd to use art to conceal it from my own Officers.
The Congress as you observe, expect I believe, that I should do more than others; for whilst they compel me to Inlist men without a bounty they give 40/ to others; which will, I expect, put a stand to our Inlistments, for notwithstanding all the publick virtue which is ascribd to these people, there is no nation under the Sun (that I ever came across) pay greater adoration to money than they do—I am pleasd to find, that your Battalions are Cloathed and look well, and that they are filing of for Canada—I wish I could say that the Troops here had altered much in Dress or appearance—Our Regiments are little more than half compleat & Recruiting nearly at a stand—In all my Letters I fail not the mention of Tents & now perceive that notice is taken of the Appli[catio]n.
I have been convinced by General Howes conduct that he has either been very ignorant of our Situation (which I do not believe) or, that he has received positive Orders (wch I think is natural to conclude) not to put any thing to the hazard till his reinforcements arrive—otherwise, there has [not] been a time since the first of December that we must have fought like men to have maintaind these Lines, so great in their extent—The Party to Bunkers Hill had some good, & some bad Men engaged in it—One or two Courts have been held on the Conduct

of part of it—to be plain, these People—among friends—are not to be depended upon if exposed—and any Man will fight well if he thinks himself in no danger—I do not apply this to these People—I suppose it to be the case with all raw, & undisciplined Troops.
You may rely upon it, that Transports left Boston Six Weeks ago with Troops. where they are gone to (unless drove to the West Indias) I know not—you may also rely upon General Clintons Sailing from Boston about 3 Weeks ago with about four or five hundred Men—his destination I am also a stranger to. I am sorry to hear of the failures you speak of from France, but why will not Congress forward part of the Powder made in your provence? they seem to look upon this as the Season for Action, but will not furnish the means—but, I will not blame them—I dare say the demands upon them are greater than they can supply—the cause must be starved till our resources are greater, or more certain within ourselves.
With respect to myself, I have never entertaind an Idea of an Accomodation since I heard of the Measures which were adopted in consequence of the Bunkers Hill fight. The Kings Speech has confirmd the Sentiments I entertaind upon the News of that Affair—and, if every Man was of my Mind the Ministers of G. B. should know, in a few Words, upon what Issue the cause should be put. I would not be deceived by artful declarations, or specious pretences—nor would I be amused by unmeaning propositions. but in open, undisguised, and Manly terms proclaim our Wrongs & our Resolutions to be redressed. I would tell them, that we had born much—that we had long, & ardently sought for reconciliation upon honourable terms—that it had been denied us—that all our attempts after Peace had provd abortive and had been grossly misrepresented—that we had done every thing that could be expected from the best of Subjects—that the Spirit of Freedom beat too high in us, to Submit to Slavery; & that, if nothing else would satisfie a Tyrant & his diabolical Ministry, we were determined to shake of all Connexions with a State So unjust, & unnatural. This I would tell them, not under Covert, but in Words as clear as the Sun in its Meridian brightness.
I observe what you say, in respect to the Ardour of the Chimney

Corner Hero’s. I am glad their zeal is in some measure abated because if Circumstances will not permit us to make an Attempt upon B[oston] or if it Should be made and fail, we shall not appear altogether so culpable—I entertain the same opinion of the attempt now which I have ever done. I believe an Assault will be attended with considerable loss. and I believe it wd Succeed, if the Men should behave well—without it, unless there is equal bad behaviour on the other side, we cannot—As to an Attack upon B— Hill (unless it could be carried by surprize) the loss, I conceive, would be greater in proportion than at Boston and if a defeat should follow would be discouraging to the Men, but highly animating if crown’d with Success. great good, or great evil, would consequently result from it. it is quite a different thing to what you left, being by odds the strongest Fortress they possess, both in Rear and Front.
The Congress having ordered all Captures to be tried in the Courts of Admiralty of the different Governments to which they are sent—& some irreconcaleable difference arising between the Resolves of Congress, & the Law of this Colony respecting the preceedings, or something or another, which always happens to procrastinate business here has put a total stop to the tryals to the no small injury of the publick as well as great grievance of Individuals whenever a condemnation shall take place I shall not be unmindful of your advice respecting the Hulls &ca.
Would to Heaven the Plan you Speak of for obtaining Arms may succeed—the acquisition would be great and give fresh life & vigour to our measures as would the arrival you speak of; Our expectations are kept alive, and if we can keep ourselves so and spirits up another Summer I have no fears of wanting the needful after that.
As the number of our Inlisted Men were too small to undertake any offensive Operation if the Circumstances of Weather &ca should favour I ordered in (by Application to this Govt Connecticut, & New Hampshire) as many Regiments of Militia as would enable us to attempt something, in some manner or other—they were to have been here by the first of the Month. but only a few stragling Companies are yet come in. The Bay towds Roxbury has been froze up once or twice pretty hard,

and yesterday, Single Persons might have crossd I believe from Litchmores point by Picking his Way—a thaw I fear is again approaching.
We have had the most laborious piece of Work at Litchmores point on Acct of the Frost that ever you saw. We hope to get it finished on Sunday. It is within as Commanding a Distance of Boston, as Dorchester Hill tho’ of a different part. Our Vessels now and then pick up a prize or two—our Commodore (Manley) was very near being catched about 8 days ago but happily escaped with Vessel & Crew after running a Shore Scutling, & defending her. I recollect nothing else worth giving you the trouble of, unless you can be amused by reading a Letter and Poem addressed to me by Mrs or Miss Phillis Wheatley—In searching over a parcel of Papers the other day, in order to destroy such as were useless, I brought it to light again—at first, With a view of doing justice to her great poetical Genius, I had a great Mind to publish the Poem, but not knowing whether it might not be considered rather as a mark of my own vanity than as a Compliment to her I laid it aside till I came across it again in the manner just mentioned.
I congratulate you upon your Election although I consider it as the Coup-de-grace to my expectation of ever seeing you a resident in this Camp again—I have only to regret the want of you, if that should be the case, & I shall do it more feelingly as I have experienced the good effects of your aid. I am with Mrs Washingtons Compliments to Mrs Reed, & my best respects added Dr Sir Yr Most Obedt & Affecte Hble Servt

G.W.

